Citation Nr: 1604395	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), from April 1, 2011, to July 9, 2012.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to July 9, 2012.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1968 to August 1970, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 10 percent evaluation, effective January 12, 2009.

During the pendency of the appeal, the RO issued a decision granting an increased 30 percent rating for PTSD, effective April 1, 2011.  As this was not a full grant of the benefit sought on appeal, the appeal continued with regard to both evaluation stages. 

When the appeals reached the Board in November 2013, the Board granted an increased 30 percent rating prior to April 1, 2011, and remanded the evaluation after that date for additional development.  The Board additionally inferred a claim of entitlement to TDIU as part and parcel of the claim for increase under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claim for development as well.

The RO implemented the Board's grant in a January 2014 decision.  In an August 2014 decision, the RO then granted entitlement to TDIU and assigned a 70 percent rating for PTSD, both effective April 16, 2014.  This decision improperly considered issues on appeal, but the RO corrected the error by issuing a July 2015 decision which granted a 100 percent rating for PTSD effective from July 9, 2012.  This schedular grant superseded the award of TDIU.

The RO considered the award of a 100 percent disability rating to be a full grant of the benefit sought on appeal, but this fails to consider that the period on appeal dates from prior to the effective date of that grant.  Therefore, the question of evaluation of PTSD from April 1, 2011, to July 9, 2012, remains on appeal.

The question of TDIU entitlement for the period prior to the grant of a total schedular rating is also still on appeal; the RO recognized this and has addressed that matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As is noted above, the RO incorrectly determined that the award of a total disability rating for a large portion of the appellate period satisfied the appeal.  No action was therefore taken to address the appeal for the period from April 1, 2011, to July 9, 2012.  Further remand is required for full compliance with the development directives in the Board's November 2013 decision relevant to that period.

First, the Board directed that the RO contact the Veteran to identify all VA and private care providers and secure proper releases to permit VA to assist in obtaining records from those doctors.  The Vet Center in Fayetteville, Arkansas, was to be specifically addressed in the request.  While the RO did send a letter to the Veteran and mentioned the Vet Center, it did not clearly request properly authorized releases, and the Vet Center records have not been obtained.  Remand is again required for full compliance with the intent of the Board's directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Second, a supplemental statement of the case (SSOC) is required with regard to the evaluation of PTSD from April 1, 2011, to July 9, 2012.  The Veteran has not waived initial RO consideration of evidence newly added to the file, and automatic waiver is not applicable to this claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Third, the RO attempted to obtain from the Veteran's representative a statement regarding the appeal.  Unfortunately, the incorrect representative was contacted; the Veteran changed his representative in April 2014.  However, while the RO appears to have been aware of the error based on notations in VBMS, no attempt to contact the correct representative was made.  Such must be done on remand.

Finally, the claim of entitlement to TDIU prior to July 9, 2012, remains inextricably intertwined with the pending claim for increased rating of PTSD.  Adjudication must be deferred until the rating question is properly addressed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him for PTSD or other psychiatric disorder from 2011 to 2013.  A release for the Fayetteville, Arkansas, Vet Center must be specifically requested.

It is not sufficient to provide the forms and not specifically ask the Veteran to complete them.

Upon receipt of completed forms, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




